IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LANCE TYLER,                              :   No. 3 EAP 2022
                                          :
                     Appellant            :   Appeal from the order of
                                          :   Commonwealth Court entered on
                                          :   November 3, 2021 at No. 373 M.D.
               v.                         :   2021.
                                          :
                                          :
PENNSYLVANIA BOARD OF PROBATION           :
AND PAROLE,                               :
                                          :
                     Appellee             :


                                    ORDER


PER CURIAM                                       DECIDED: October 19, 2022
     AND NOW, this 19th day of October, 2022, the order of the Commonwealth Court

is AFFIRMED.